TAX COMMISSION — FIREWORKS LICENSES — CONFIDENTIAL RECORD The records required to be maintained and submitted to the Oklahoma Tax Commission by the provisions of 68 Ohio St. 1625 [68-1625] (1971), relating to retail fireworks licenses are "records" within the scope and intent of 68 Ohio St. 205 [68-205] (1971) and are confidential and privileged, unless specifically excepted by the provisions set out in 68 Ohio St. 205 [68-205].  The Attorney General has considered your opinion request wherein you ask the following question: "Is the Oklahoma Tax Commission forbidden by 68 Ohio St. 205 [68-205] to make public a list of those who have secured a retail fireworks license pursuant to the provisions of 68 Ohio St. 1625 [68-1625]?" Your question requires an analysis of 68 Ohio St. 205 [68-205] (1971) and its relationship to 68 Ohio St. 1625 [68-1625] (1971). 68 Ohio St. 205 [68-205] encompasses the scope and intent of privileged records and files of the Oklahoma Tax Commission, and sets forth certain exceptions that are not relevant herein. 68 Ohio St. 205 [68-205] provides in pertinent part as follows: "(a) The records and files of the Tax Commission concerning the administration of this Article, or of any State tax law, shall be considered confidential and privileged, and neither the Tax Commission nor any employee engaged in the administration thereof or charged with the custody of any such records or files, nor any person who may have secured information therefrom, shall divulge or disclose any information obtained from the said records or files or from any examination or inspection of the premises or property of any person." It is apparent from a plain reading of the above language that 68 Ohio St. 205 [68-205] makes the records and files of the Oklahoma Tax Commission relating to all state tax laws privileged and confidential.  As to your specific question regarding a list of those licenses secured under the provisions of 68 Ohio St. 1625 [68-1625] (1971), this Section provides a schedule of fees due and payable for wholesalers, importers, manufacturers and retailers. The aforementioned provision also materially provides that the wholesalers, importers and manufacturers keep records of purchases of licenses from retailers, and to submit these records to the Oklahoma Tax Commission semi-annually. Therefore, it appears that since the records so submitted under the provisions of 68 Ohio St. 1625 [68-1625] are related to state tax law and administered by the Oklahoma Tax Commission, the records are covered under the provisions of 68 Ohio St. 205 [68-205].  It is, therefore, the opinion of the Attorney General that your question is answered as follows: The records required to be maintained and submitted to the Oklahoma Tax Commission by the provisions of 68 Ohio St. 1625 [68-1625] (1971), relating to retail fireworks licenses are "records" within the scope and intent of 68 Ohio St. 205 [68-205] (1971) and are, therefore, confidential and privileged. (NATHAN J. GIGGER) (ksg)